THE THIRTEENTH COURT OF APPEALS

                                   13-22-00051-CV


                       IN THE INTEREST OF T.D.G., A CHILD


                                   On Appeal from the
                     347th District Court of Nueces County, Texas
                       Trial Court Cause No. 2021-FAM-2901-H


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the appeal should be dismissed. The Court orders the appeal

DISMISSED in accordance with its opinion. Costs of the appeal are adjudged against

appellant.

      We further order this decision certified below for observance.

September 22, 2022